Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the communication(s) filed on 10/18/2021. There are a total 22 claims pending in the application. Claims 1, 11, 13, and 19 have been amended; claims 21-22 have been added; and no claims have been canceled.

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/984,944 filed on 05/21/2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

INFORMATION REGARDING CLAIMS:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

1.	Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2.	The newly added claim 21 recites, in part, the limitation(s):
“determine the first data from valid data stored in the first block, and determine the second data from valid data stored in the second block.”
	The claimed specification does not appear to describe/support the limitations as claimed. Claim 22 recites similar limitations and is rejected based on the same ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over RYU “Ryu” (US 2016/0062885 A1) in view of BLUMENAU et al “Blumenau” (US 2002/0002661 A1).
3.	In regard to claim 1 Ryu teaches: 
“A memory system (e.g., memory system 1000 in Fig. 2) connectable to a host (e.g., ¶ 0037, Fig. 2, host 2000), comprising: a nonvolatile memory (e.g., nonvolatile memory 1100 in Fig. 2) including a plurality of blocks (e.g., ¶ 0028, flash memory area usually includes a plurality of blocks), each of the plurality of blocks being a unit for data erase operation;” (e.g., ¶ 0028, flash memory… erased on a block-by-block basis).
“determine a third block among the plurality of blocks (e.g., a destination block); and copy (A) the first data from the first block to the third block and (B) the second data from the second block to the third block.” (e.g., ¶ 0029). Copying valid pages from at least two source blocks to a destination block. However, Ryu does not appear to expressly teach while Blumenau discloses:
“a controller electrically connected to the nonvolatile memory (e.g., ¶ 0082, Fig. 8, a number storage devices 841, 842 and a cache memory 870 that are coupled to a controller 860) and configured to: in response to receiving, from the host, a copy command that includes a first identifier and a second identifier: determine first data in a second data in a second block among the plurality of blocks, the second block corresponding to the second identifier included in the copy command;” (e.g., ¶ 0060, Fig. 1, a command that is issued by the host computer 110 and supported by a storage system 140 (FIG. 1) to perform a copy within the storage device of one or more source blocks to one or more destination blocks; (e.g., ¶ 0083, Fig. 8, the host computer 810 can execute a special copy command (icopy) in which the host computer is not involved in reading and writing the copied data, but merely provides the storage system with the locations of the source and destination blocks for the copy) copying data from  one or more locations source blocks to a destination block, wherein the locations (e.g., identifiers) provided by a host special copy command (icopy).
Disclosures by Ryu and Blumenau are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the garbage collection for non-volatile memory taught by Ryu to include the special copy command disclosed by Blumenau.
The motivation for including the power mode change request as taught by paragraph [0061] of Blumenau is to increase the efficiency of the host computer system, as CPU cycles that were previously used to move each block of data between the host and the storage system can be used to perform other tasks.

4.	In regard to claim 11 Ryu teaches:
“A method of controlling a nonvolatile memory (e.g., ¶ 0002), the nonvolatile memory including a plurality of blocks (e.g., ¶ 0028, flash memory area usually includes a plurality of blocks), each of the plurality of blocks being a unit for data erase operation (e.g., ¶ 0028, flash memory… erased on a block-by-block basis), the method comprising:” However, Ryu does not appear to expressly teach while Blumenau discloses:
“in response to receiving, from a host, a copy command that includes a first identifier and a second identifier: determining first data in a first block among the plurality of blocks, the first block corresponding to the first identifier included in the copy command; determining second data in a second block among the plurality of blocks, the second block corresponding to the second identifier included in the copy command; determining a third block among the plurality of blocks; and copying (A) the first data from the first block to the third block and (B) the second data from the second block to the third block.” (e.g., ¶ 0060, Fig. 1, a command that is issued by the host computer 110 and supported by a storage system 140 (FIG. 1) to perform a copy within the storage device of one or more source blocks to one or more destination blocks; (e.g., ¶ 0083, Fig. 8, the host computer 810 can execute a special copy command (icopy) in which the host computer is not involved in reading and writing the copied data, but merely provides the storage system with the locations of the source and destination blocks for the copy) copying data from  one or more locations source blocks to a destination block, wherein the locations (e.g., identifiers) provided by a host special copy command (icopy). The motivation for combining is based on the same rational presented for rejection of claim 1.
5.	In regard to claims 2 and 12 Blumenau further teaches: 
“wherein the copy command further includes a third identifier, and the controller is configured to determine the third block on the basis of the third identifier included in the copy command.” (e.g., ¶ 0060). Blumenau teaches special host command identifies location one or more source blocks (e.g., more than block comprises a third block).  
6.	In regard to claims 3 and 13 Ryu further teaches: 
“wherein each of the plurality of blocks includes a plurality of pages (e.g., ¶ 0028, each block includes a plurality of pages), each of the plurality of pages being a unit for data write operation (e.g., ¶ 0028, data is written (or programmed) on a page-by-page basis (i.e., according to page units), and the controller is further configured to: determine a first page among the plurality of pages of the third block; and determine a second page among the plurality of pages of the third block, and the controller is configured to: copy (A) the first data from the first block to the first page of the third block and (B) the second data from the second block to the second page of the third block.” (e.g., ¶ 0029). Copying valid pages from at least two source blocks to a destination block.
7.	In regard to claims 21 and 22 Ryu Blumenau teaches: 
“wherein the first identifier designates the first block and the second identifier designates the second block,” (e.g., ¶¶ 0060-0061; ¶ 0083). Providing, by a host command, the locations (e.g., identifiers) of source and destination blocks.
Ryu teaches: “and the controller is configured to: determine the first data from valid data stored in the first block, and determine the second data from valid data stored in the second block.” (e.g., ¶ 0029).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu view in Blumenau of as applied to claims 1 and 11 above, and further in view of Kuang et al. “Kuang” (US 2016/0041760 A1).
8.	In regard to claims 10 and 20 Ryu in Blumenau teach all limitations included in claims 1 and 11 but don not expressively teach while Kuang discloses: 
“wherein the copy command is issued for garbage collection operation.” (e.g., ¶ 0099). In response to a request to Perform garbage collection from a user or application (e.g., a host), moving (e.g., copying) valid pages of blocks or memory.
Disclosures by Ryu, Blumenau, and Kuang are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the garbage collection for non-
The motivation for including the power mode change request as taught by paragraph [0061] of Blumenau is to increase the efficiency of the host computer system, as CPU cycles that were previously used to move each block of data between the host and the storage system can be used to perform other tasks; furthermore, the motivation to include the garbage collection request as taught by paragraph [0034] of Kuang is to improve garbage collection on MLC devices.
Therefore, it would have been obvious to combine teachings of Kuang and Blumenau with Ryu to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 4-9 and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HASHEM FARROKH/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
January 10, 2022